Rule 1042.3. Certificate of Merit

       (a)    In any action based upon an allegation that a licensed professional

deviated from an acceptable professional standard, the attorney for the plaintiff, or the

plaintiff if not represented, shall file with the complaint or within sixty days after the filing

of the complaint, a certificate of merit signed by the attorney or party that either

              Note: The requirements of subdivision (a) apply to a claim for lack
              of informed consent.
              (1) an appropriate licensed professional has supplied a written statement

       that there exists a reasonable probability that the care, skill or knowledge

       exercised or exhibited in the treatment, practice or work that is the subject of the

       complaint, fell outside acceptable professional standards and that such conduct

       was a cause in bringing about the harm, or

              Note: It is not required that the ‘‘appropriate licensed professional’’
              who supplies the necessary statement in support of a certificate of
              merit required by subdivision (a)(1) be the same person who will
              actually testify at trial. It is required, however, that the ‘‘appropriate
              licensed professional’’ who supplies such a statement be an expert
              with sufficient education, training, knowledge and experience to
              provide credible, competent testimony, or stated another way, the
              expert who supplies the statement must have qualifications such
              that the trial court would find them sufficient to allow that expert to
              testify at trial. For example, in a medical professional liability action
              against a physician, the expert who provides the statement in
              support of a certificate of merit should meet the qualifications set
              forth in Section 512 of the Medical Care Availability and Reduction
              of Error (MCARE) Act, 40 P. S. § 1303.512.
       (2)    the claim that the defendant deviated from an acceptable professional

standard is based solely on allegations that other licensed professionals for whom this

defendant is responsible deviated from an acceptable professional standard, or
                Note: A certificate of merit, based on the statement of an
                appropriate licensed professional required by subdivision (a)(1),
                must be filed as to the other licensed professionals for whom the
                defendant is responsible. The statement is not required to identify
                the specific licensed professionals who deviated from an
                acceptable standard of care. The purpose of this subdivision is
                to ensure that a claim of vicarious liability made against a
                defendant is supported by a certificate of merit. Separate
                certificates of merit as to each licensed professional for whom
                a defendant is alleged to be responsible are not required. Only
                a single certificate of merit as to a claim under subdivision
                (a)(2) is required.
       (3)      expert testimony of an appropriate licensed professional is unnecessary

for prosecution of the claim.

                Note: In the event that the attorney certifies under subdivision
                (a)(3) that an expert is unnecessary for prosecution of the claim, in
                the absence of exceptional circumstances the attorney is bound by
                the certification and, subsequently, the trial court shall preclude the
                plaintiff from presenting testimony by an expert on the questions of
                standard of care and causation.
       (b)(1)     A separate certificate of merit shall be filed as to each licensed

professional against whom a claim is asserted.

                Note: This subdivision relates to licensed professionals
                named as defendants. It should not be interpreted to require
                certificates of merit under subdivision (a)(2) or otherwise as to
                non-defendant licensed professionals.
       (2)      If a complaint raises claims under both subdivisions (a)(1) and (a)(2)

against the same defendant, the attorney for the plaintiff, or the plaintiff if not

represented, shall file

                (i)    a separate certificate of merit as to each claim raised, or

                (ii)   a single certificate of merit stating that claims are raised under both

       subdivisions (a)(1) and (a)(2).




                                               2
       (c)(1) A defendant who files a counterclaim asserting a claim for professional

[responsibility] liability shall file a certificate of merit as required by this rule.

       (2)    A defendant or an additional defendant who has joined a licensed

professional as an additional defendant or asserted a cross-claim against a licensed

professional need not file a certificate of merit unless the joinder or cross-claim is based

on acts of negligence that are unrelated to the acts of negligence that are the basis for

the claim against the joining or cross-claiming party.

       (d)    The court, upon good cause shown, shall extend the time for filing a

certificate of merit for a period not to exceed sixty days. A motion to extend the time for

filing a certificate of merit must be filed by the thirtieth day after the filing of a notice of

intention to enter judgment of non pros on a professional liability claim under Rule

1042.6(a) or on or before the expiration of the extended time where a court has granted

a motion to extend the time to file a certificate of merit, whichever is greater. The filing of

a motion to extend tolls the time period within which a certificate of merit must be filed

until the court rules upon the motion.

              Note: There are no restrictions on the number of orders that a
              court may enter extending the time for filing a certificate of merit
              provided that each order is entered pursuant to a new motion,
              timely filed and based on cause shown as of the date of filing the
              new motion.

                     The moving party must act with reasonable diligence to see
              that the motion is promptly presented to the court if required by
              local practice.

                      In ruling upon a motion to extend time, the court shall give
              appropriate consideration to the practicalities of securing expert
              review. There is a basis for granting an extension of time within
              which to file the certificate of merit if counsel for the plaintiff was
              first contacted shortly before the statute of limitations was about to
              expire, or if, despite diligent efforts by counsel, records necessary
              to review the validity of the claim are not available.

                                               3
       (e)    If a certificate of merit is not signed by an attorney, the party signing the

certificate of merit shall, in addition to the other requirements of this rule, attach to the

certificate of merit the written statement from an appropriate licensed professional as

required by subdivisions (a)(1) and (2). If the written statement is not attached to the

certificate of merit, a defendant seeking to enter a judgment of non pros shall file a

written notice of intent to enter a judgment of non pros for failure to file a written

statement under Rule 1042.11.




                                             4